Case: 17-10988   Date Filed: 11/08/2017   Page: 1 of 13


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10988
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:15-cv-00292-LGW-GRS



JARNARD M. WILLIAMS,

                                                           Petitioner-Appellee,

                                  versus

STANLEY WILLIAMS,
Warden,

                                                        Respondent-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (November 8, 2017)

Before MARTIN, FAY and ANDERSON, Circuit Judges.

PER CURIAM:
                  Case: 17-10988        Date Filed: 11/08/2017        Page: 2 of 13


          The State of Georgia appeals the district court’s partial grant of Jarnard M.

Williams’ petition for writ of habeas corpus. We affirm.

                                        I. BACKGROUND

          On October 25, 2007, Wymberly Baker, Donald Robinson, Isaac Fitzgerald,

and Tereen Graham were in front of Baker’s house when a stolen black Toyota

Highlander pulled up.1 Two men got out and said they were there to rob the

victims. The victims started running and the two men began shooting. Baker was

fatally shot in the chest; Robinson was shot in the arm.

          On October 26, 2007, a detective showed Fitzgerald a six-person photo

lineup that included Williams’ picture. Fitzgerald circled Williams’ picture but

said he was not positive about the identification; he wrote “a little bit” under the

picture. Williams v. State, 722 S.E.2d 847, 849, 290 Ga. 533, 534 (2012). On

December 20, 2007, a detective once again showed Fitzgerald a six-person photo

lineup; Fitzgerald identified Williams as one of the shooters without qualifications.

A. State Proceedings

          Williams and his codefendant, James Mitchell, were subsequently indicted

for the felony murder of Baker, two counts of possession of a firearm during the

commission of a felony, and aggravated assault of Robinson; Williams also was

indicted for theft by receiving stolen property. Initially, at trial, “Fitzgerald


1
    For a full recitation of the facts, see Williams v. State, 722 S.E.2d 847, 290 Ga. 533 (2012).
                                                    2
              Case: 17-10988     Date Filed: 11/08/2017    Page: 3 of 13


identified Mitchell as one of the two shooters, but said that he could not identify

the other assailant because the man was wearing a bucket hat and ‘kinda covering

his face’ with his shirt.” Id. However, Fitzgerald then testified that he had

identified Williams as the other shooter during photo lineups. Fitzgerald testified

that he “could identify a piece” of the other shooter and that person was Williams.

R. at 1237. On cross-examination, Fitzgerald admitted to having an attorney

because there was a case pending against him. Fitzgerald denied cooperating with

the State “in hopes of getting [a] benefit in [his] pending felony case.” R. at 1256.

He testified that he did not “expect the State to help [him] out with [his case] at

all.” R. at 1258. On redirect, Fitzgerald testified that the prosecutor, Melanie

Higgins, was not handling the case against him. Fitzgerald had not had any

discussions with her about his case; no plea offers had been extended in his case.

On re-cross, Fitzgerald testified that he was unaware if the prosecutor in his case

knew that he was testifying that day.

      On appeal, Williams alleged he had received ineffective assistance of trial

counsel; among other arguments, Williams argued counsel was ineffective for

failing to exclude or object to Fitzgerald’s testimony and out-of-court eyewitness

identification. The Supreme Court of Georgia affirmed Williams’ convictions and

sentence; it found all four claims of ineffective assistance were meritless and the




                                           3
              Case: 17-10988     Date Filed: 11/08/2017    Page: 4 of 13


evidence was sufficient to authorize a rational jury to find Williams guilty beyond

a reasonable doubt. Williams, 722 S.E.2d 847, 290 Ga. 533.

      Williams filed a state habeas corpus petition in January 2013 and raised five

claims, including that he was denied a fair trial based on the prosecutor’s

concealment of impeachment evidence and that he was denied a fair trial based on

the “unprofessional errors” of his trial counsel. R. at 144-49. At the state habeas

evidentiary hearing, Williams’ trial counsel and the prosecutor, Higgins, testified.

Higgins testified that Fitzgerald was “one of the few witnesses in the case that was

able to identify both defendants.” R. at 304. Higgins met with Fitzgerald once

before Williams’ trial to discuss his testimony. Higgins did not extend any plea

offers to Fitzgerald, because another prosecutor, Ann Elmore, was handling his

case. Higgins told Fitzgerald that, “if he showed up and testified, that [she] would

tell Ms. Elmore that he was helpful to the State and that she could consider that in

making a plea offer to him.” R. at 306. When asked if she had “offer[ed] him

anything for [his] testimony,” Higgins answered, “No, absolutely not.” R. at 306.

After Williams’ trial, Higgins told Elmore that Fitzgerald had testified at trial, that

it had been under adverse circumstances because Fitzgerald was threatened, and

that she could consider that in making a plea offer to him.

      In an e-mail from Higgins to Elmore, Higgins explained that Fitzgerald

testified against Williams. She noted that, while Fitzgerald was waiting to testify,


                                           4
              Case: 17-10988    Date Filed: 11/08/2017    Page: 5 of 13


“he was threatened by Williams’ friend.” R. at 1953. She noted that Fitzgerald

had provided a “good picture of what had occurred and who was involved,” that

Fitzgerald was her first witness, and that she did not “think there would have been

a conviction against Williams had [Fitzgerald] not testified.” R. at 1953. In an

affidavit, Elmore explained that, in response to Higgins’ e-mail, she formulated a

plea offer and conveyed it to Fitzgerald. Fitzgerald accepted the plea offer.

      The state habeas court issued an opinion regarding Williams’ claims. It

concluded that there was no deal, formal or informal, for Fitzgerald’s testimony.

      The mere fact that Fitzgerald knew that Ms. Higgins would
      recommend to Ms. Elmore that she consider Fitzgerald’s favorable
      testimony in making a plea recommendation is not material in that
      there is no reasonable probability that the jury would have found
      Williams not guilty if the jury had known about Ms. Higgins’
      promised recommendation.

R. at 1985. Additionally, the state habeas court concluded that there were no

“unprofessional errors” on the part of Williams’ trial or appellate counsel. R. at

1986. The Supreme Court of Georgia subsequently summarily denied Williams a

certificate of probable cause to appeal the denial of habeas corpus.

B. Federal Proceedings

      Williams then filed a federal habeas corpus petition pursuant to 28 U.S.C. §

2254 and raised numerous claims, only two of which are relevant to this appeal.

Williams argued that he was denied his due process rights when the prosecution

failed to disclose material impeachment evidence (Claim 2) and that the
                                          5
                  Case: 17-10988      Date Filed: 11/08/2017   Page: 6 of 13


cumulative effect of the prosecution’s misconduct and his counsel’s deficient

performance denied him a fair trial (Claim 5). Specifically, Williams contended

the prosecutor violated her Brady2 duty by failing to disclose a cooperation

agreement with Fitzgerald.

         A magistrate judge issued a report and recommendation (“R&R”). The

judge noted that Williams had alleged that: (1) a hidden deal had been cut; and (2)

it made a material difference, and concluded that the state habeas court

“nonsensically mishmashed those two concepts to find that Higgins had cut no

leniency deal with Fitzgerald because it was not material.” Williams v. Williams,

232 F. Supp. 3d 1318, 1327 (S.D. Ga. 2017). The magistrate judge concluded that

there was a deal and it was material. Relying on Wearry v. Cain, 136 S. Ct. 1002

(2016), the judge noted that generalized assurances from a police officer, let alone

the prosecutor, were enough to trigger Brady. The judge stated that to conclude

there was no deal because Higgins omitted the “leniency” adjective, was to “enable

cynically manipulative semantics to trump reality.” Williams, 232 F. Supp. 3d at

1329. The judge further concluded that “it cannot reasonably be questioned that

Fitzgerald’s testimony was material,” noting that Higgins had admitted there would

not have been a conviction against Williams absent Fitzgerald’s testimony. Id.




2
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).
                                                 6
               Case: 17-10988    Date Filed: 11/08/2017   Page: 7 of 13


      Regarding Claim 5, the magistrate judge concluded that, when Williams’

attorney cross-examined Fitzgerald on the possibility of a deal with the prosecution

and he denied the existence of one, Higgins had a duty to correct Fitzgerald’s

misleading testimony; Higgins instead misleadingly rehabilitated Fitzgerald on

redirect. At the state habeas hearing, Higgins continued to insist that she extended

Fitzgerald no formal plea offer, despite clearly established law requiring disclosure

of any understanding, formal or informal. The magistrate judge concluded that

Higgins’ “dissembling minimizations” at the state habeas hearing perpetuated the

State’s misconduct. Id. at 1337.

            By showing that Fitzgerald misled the jury under oath, that
      Higgins violated her Brady duty, and that she concocted a blatantly
      bogus semantic distinction to cover it up, Williams has demonstrated
      continuing (through the state’s own collateral appeal channel)
      government misconduct sufficient to support § 2254 relief per the §
      2254(d)(1) (law prong) error in the state habeas court’s ruling.

Id. at 1338.

      The district court adopted the R&R and ordered Williams’ convictions be

vacated and that he be released or retried within 120 days. On appeal, the State

argues that the district court erred by granting Williams habeas relief as to his

Brady claim and as to his prosecutorial cumulative-error claim.

                                   II. DISCUSSION

      We review de novo a district court’s grant of a writ of habeas corpus.

Muhammad v. Sec’y, Fla. Dep’t of Corr., 733 F.3d 1065, 1071 (11th Cir. 2013).
                                           7
              Case: 17-10988     Date Filed: 11/08/2017    Page: 8 of 13


As amended by the Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254(d) prohibits federal courts from granting habeas

relief on claims previously adjudicated on the merits in state court unless the state-

court decision (1) was contrary to, or involved an unreasonable application of,

clearly established federal law as determined by the Supreme Court, or (2) was

based on an unreasonable determination of the facts in light of the evidence

presented in the state-court proceeding. 28 U.S.C. § 2254(d)(1)-(2).

      A state-court decision is “contrary to” clearly established federal law if the

state court applied “a rule different from the governing law set forth in [Supreme

Court] cases, or if it decides a case differently than [the Supreme Court] ha[s] done

on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694,

122 S. Ct. 1843, 1850 (2002). Clearly established federal law consists of the

governing legal principles, rather than the dicta, set forth in the decisions of the

United States Supreme Court at the time the state court issues its decision.

Williams v. Taylor, 529 U.S. 362, 412, 120 S. Ct. 1495, 1523 (2000). A state-court

decision involves an “unreasonable application” of clearly established federal law

if the state court (1) “identifies the correct governing legal rule from [the Supreme]

Court’s cases but unreasonably applies it to the facts of the particular state

prisoner’s case,” or (2) “either unreasonably extends a legal principle from

[Supreme Court] precedent to a new context where it should not apply or


                                           8
              Case: 17-10988    Date Filed: 11/08/2017    Page: 9 of 13


unreasonably refuses to extend that principle to a new context where it should

apply.” Id. at 407, 120 S. Ct. at 1520. The “unreasonable application” inquiry

focuses on whether the state court’s application of Supreme Court precedent was

“objectively unreasonable,” which requires the state-court decision to be more than

incorrect or erroneous. Marshall v. Sec’y, Fla. Dep’t of Corr., 828 F.3d 1277,

1284 (11th Cir. 2016).

      The deferential standard of § 2254(d) applies regardless of whether the state-

court decision is unaccompanied by an opinion explaining the reasons relief has

been denied. Wilson v. Warden, Ga. Diagnostic Prison, 834 F.3d 1227, 1235 (11th

Cir. 2016) (en banc), cert. granted sub nom. Wilson v. Sellers, 137 S. Ct. 1203

(2017). When the last adjudication on the merits provides a reasoned opinion,

federal courts evaluate the opinion. 28 U.S.C. § 2254(d). When the last

adjudication on the merits provides no reasoned opinion, a petitioner’s burden

under § 2254(d) is to show there was no reasonable basis for the state court to deny

relief. Wilson, 834 F.3d at 1235. A habeas court must determine what arguments

or theories supported or could have supported the state court’s decision; then it

must ask whether it is possible fair-minded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision of the

Supreme Court. Id.




                                          9
             Case: 17-10988     Date Filed: 11/08/2017   Page: 10 of 13


      Because appellate courts may affirm for different reasons, federal courts

should not, under the deferential standard of review established in § 2254, assume

that the summary affirmances of state-appellate courts adopt the reasoning of the

court below. Id. at 1238. AEDPA’s requirements reflect a presumption that state

courts know and follow the law. Id. AEDPA thus imposes a highly deferential

standard for evaluating state-court rulings and demands that state-court decisions

be given the benefit of the doubt, even when the opinion of a state court contains

flawed reasoning. Id.

      Under Brady v. Maryland, the prosecution is required to disclose to the

defense evidence favorable to the accused if the evidence is material to guilt or

punishment. 373 U.S. 83, 87, 83 S. Ct. 1194, 1196-97 (1963). Evidence that

would impeach government witnesses also falls into this category. United States v.

Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 3380 (1985). To obtain relief on a

Brady claim, the petitioner must establish (1) the government possessed evidence

favorable to him, (2) the defendant did not possess the evidence and could not have

obtained it with reasonable diligence, (3) the government suppressed the favorable

evidence, and (4) the evidence was material. Ponticelli v. Sec’y, Fla. Dep’t of

Corr., 690 F.3d 1271, 1292 (11th Cir. 2012). Evidence would be material if it is

reasonably probable that a different outcome would have resulted if the




                                         10
               Case: 17-10988       Date Filed: 11/08/2017       Page: 11 of 13


government had disclosed the evidence. Id. A reasonable probability is a

probability sufficient to undermine confidence in the outcome. Id.

       In Bagley, the government had given the defense affidavits from its “two

principal witnesses” attesting that they had not been given any rewards or promises

of reward. 473 U.S. at 670, 105 S. Ct. at 3377. Even though the defense asked for

information about any deals, promises, or inducements, the government did not

disclose that it had signed a contract to pay the two witnesses as “vendors” an

amount described in the contract as “a sum commensurate with services and

information provided”; they expected to be paid and were paid. Id. at 671-72, 105

S. Ct. at 3377-78. The Supreme Court concluded that the government’s failure to

disclose the evidence to the defense deprived it of the opportunity to impeach the

witnesses by showing their bias or interest. Id. at 676, 105 S. Ct. at 3380. The

Court recognized that the “possibility of a reward gave [the two witnesses] a direct,

personal stake in [Bagley’s] conviction.” Id. at 683, 105 S. Ct. at 3384.

       Here, the district court did not err by granting Williams habeas relief as to

his Brady claim as no reasonable basis existed to deny him relief. 3 The state

habeas court’s failure to extend Brady and Bagley to the context of this case was

objectively unreasonable. The prosecution failed to disclose impeachment


3
 We note that the district court erred by relying on Wearry because it was published after
Williams’ state habeas proceedings were adjudicated and therefore was not “clearly established”
when the state habeas court issued its opinion. See Williams, 529 U.S. at 412, 120 S. Ct. at 1523.
                                               11
             Case: 17-10988     Date Filed: 11/08/2017    Page: 12 of 13


evidence favorable to Williams during his trial, specifically Higgins’ promise to

talk to the prosecutor handling Fitzgerald’s case if he testified against Williams.

Because Brady applies to the suppression of favorable impeachment evidence and

does not discriminate as to the form, it is irrelevant whether Higgins’ promise

constituted a “deal.” See Bagley, 473 U.S. at 676; Brady, 373 U.S. at 87. The

State’s failure to disclose this impeachment material is sufficiently egregious to

undermine confidence in the outcome. See Ponticelli, 690 F.3d at 1292

      The withheld evidence was material as it was reasonably probable that a

different outcome would have resulted if the prosecution had disclosed its promise

to Fitzgerald. Fitzgerald’s testimony played a key role in obtaining Williams’

conviction and Higgins admitted as much. Fitzgerald’s testimony was not “merely

cumulative to that presented at trial” as he identified Williams at the scene as part

of the shooting. See id. at 1282. Williams attempted to impeach Fitzgerald on

cross-examination and was unable to do so because the prosecution failed to

disclose the promise it had made to Fitzgerald, Fitzgerald denied any promise, and

Higgins rehabilitated Fitzgerald on redirect. Thus, the State’s failure to disclose

the impeachment material was sufficiently egregious to undermine confidence in




                                          12
              Case: 17-10988       Date Filed: 11/08/2017      Page: 13 of 13


the outcome, see id. at 1292, and the district court did not err by granting Williams

habeas relief on his Brady claim. 4

       AFFIRMED.




4
 Because Williams is due habeas relief as to his Brady claim, we need not address whether the
district court erred by granting Williams habeas relief as to his cumulative-error claim.
                                              13